In this action for (1) a declaratory judgment invalidating a resolution adopted by the City Planning Commission of the City of New York and approved by the City’s Board of Estimate, amending the Zoning Resolution of the City of New York so as to rezone certain property located in the Borough of Queens from an R7-1 (general residential) District to a C4-2 (general commercial) District; and (2) an injunction restraining the implementation of the resolution, plaintiffs appeal from a judgment of the Supreme Court, Queens County, entered September 22, 1971 which, inter alia, declared as valid said resolution, and denied plaintiffs’ request for the above injunctive relief. Judgment modified, on the law and the facts, so as to delete therefrom the fifth decretal paragraph and as so modified affirmed, without costs. We agree with the Special Term’s decision and judgment that the rezoning of the subject property by the defendant-respondent City Planning Commission of the City of New York and the approval of its said resolution by defendant-respondent Board of Estimate were valid. However, we do not agree with its determination that plaintiffs have no standing to seek to invalidate same. Hopkins, Acting P. J., Martuscello, Christ and Brennan, JJ., concur.